Citation Nr: 0930648	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  04-42 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a spine disability, to 
include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1965 to December 
1968.  He received the Vietnam Campaign Medal and the Vietnam 
Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  During the pendency of the appeal, service 
connection was granted for posttraumatic stress disorder; 
therefore that issue is no longer for appellate 
consideration.

This matter was previously before the Board in September 2006 
and was remanded for further development.  It has now 
returned to the Board for further appellate consideration.  


FINDING OF FACT

Chronic cervical and lumbar spine disabilities were initially 
demonstrated years after service, and have not been shown by 
competent clinical evidence of record to be causally related 
active service, to include herbicide exposure.


CONCLUSION OF LAW

A chronic spine disability, to include of the cervical and 
lumbar spine, was not incurred in or aggravated by honorable 
active service, nor may such be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309(a) and (e) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the appellant in September 2003 and 
October 2006, VA informed the appellant of what evidence was 
required to substantiate his claim, and of his and VA's 
respective duties for obtaining evidence.  The October 2006 
correspondence included notice that a disability rating and 
effective date would be assigned, in the event of award of 
the benefit sought, as required by the Court in 
Dingess/Hartman.  In Pelegrini, supra., the Court held that 
compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable AOJ decision.  
Because VCAA notice in this case was not completed prior to 
the initial AOJ adjudication denying the claim, the timing of 
the notice does not comply with the express requirements of 
the law as found by the Court in Pelegrini.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless error.  Although complete notice was 
provided to the appellant after the initial adjudication, the 
claim was readjudicated thereafter, and the appellant 
therefore, has not been prejudiced.  The content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
the Veterans service treatment records (STRs), service 
personnel records, and private and VA examination and 
treatment records, as well as the Veteran's statements in 
support of his claim.  The Board has carefully reviewed the 
statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  The Board 
notes that the evidence of record reflects that the Veteran 
had cervical spine surgery in 1996; related medical records 
are not associated with the claims file.  However, as such 
surgery was reportedly performed 28 years after the Veteran's 
separation from service, and the record does not reflect that 
current cervical spine disability is related to the Veteran's 
active service, the Board finds that the Veteran is not 
prejudiced by the Board's adjudication of the case at this 
time.

A VA examination and opinion with respect to the issue on 
appeal was obtained in September 2007.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is more than adequate as to the 
matter decided on the merits herein, as it is predicated on a 
full reading of the private and VA medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, to include the Veteran's private 
physicians' reports, as well as the statements of the 
Veteran, and provides a complete rationale for the opinion 
stated, relying on and citing the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159.

The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim.  



Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).

Presumptive service connection- herbicide exposure

In addition to the presumption noted above, VA regulations 
provide that certain diseases associated with exposure to 
herbicide agents may be presumed to have been incurred in 
service even if there is no evidence of the disease in 
service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met. 38 C.F.R. § 3.309(e) (2008).  A Veteran who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a).  The 
last date on which such a Veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975.  The term "herbicide agent" means a chemical in an 
herbicide, including Agent Orange, used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The first element of a claim for service connection is that 
there must be evidence of a current disability.  Private 
treatment reports dated from 1998 to 2003 reflect that the 
Veteran has arthritis and degenerative disc disease 
(herniated nucleus pulposus status post fusion) of the 
cervical spine.  A September 2007 VA examination record 
reflects a diagnosis of degenerative spondylosis of the 
lumbar spine with degenerative disc disease; therefore, the 
Board finds that the Veteran has current cervical and lumbar 
spine disabilities.

The Board will first consider whether the Veteran is entitled 
to service connection for a spinal disability as due to 
exposure to Agent Orange.  The Board notes that the Veteran 
had service in the Republic of Vietnam from July 1967 to July 
1968.  As such, it is presumed that he was exposed to an 
herbicide agent.  See 38 C.F.R. § 3.307(a)(6)(iii).  
Moreover, affirmative evidence does not exist to rebut that 
presumption.  

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is not 
warranted.  Service connection is only warranted on this 
presumptive basis for a specific list of diseases set forth 
under 38 C.F.R. § 3.309(e) as listed above.  VA's Secretary 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for any condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  72 Fed. Reg. 
112 (2007).  The Secretary has not determined that a 
presumption of service connection is warranted for 
degenerative arthritis or degenerative disc disease based on 
exposure to herbicides.  As the Veteran's diagnosed cervical 
and lumbar spine disabilities are not among the diseases 
recognized under 38 C.F.R. § 3.309(e), as diseases associated 
with exposure to certain herbicide agents, presumptive 
service connection on the basis of herbicide exposure is not 
warranted.

The Federal Circuit has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case, 
with all reasonable doubt to be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

As noted above, the firs element of a service-connection 
claim has been met as there has been demonstration by 
competent clinical evidence of record that the Veteran has 
current cervical and lumbar spine disabilities.  The second 
element of a claim for entitlement to service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  In this regard, the Board notes that the Veteran 
does not allege, and the record does not demonstrate, that 
the Veteran engaged in combat activity with the enemy.  His 
service personnel records do not indicate that the Veteran 
received any awards or decorations indicative of combat 
activity with the enemy, and in a statement dated in February 
2004, the Veteran specifically indicated that he had not 
engaged in combat activity.  As the Veteran does not allege, 
and the record does not establish, that he incurred a spine 
disability as a result of combat activity, the second element 
of a service connection claim must be established by 
objective evidence.  

The Veteran's STRs reflect that the Veteran sought treatment 
for complaints of low back pain in July 1967 due to heavy 
lifting, and that X-ray findings of the back were negative at 
that time.  The Veteran completed a report of medical history 
in conjunction with examination for separation from service, 
dated in December 1968, wherein he indicated that he had had 
back trouble.  The examiner's note reflects that the Veteran 
had sprained his back two years earlier while lifting.  
Clinical evaluation of the spine on separation examination in 
December 1968 was negative for any abnormality.  As such, the 
second element of the service connection claim on appeal has 
been met as there is objective evidence of low back injury in 
service.  Additionally, as noted above, the Veteran is 
presumed to have been exposed to Agent Orange in service.

The third element of a claim for entitlement to service 
connection is medical evidence of a nexus between the current 
disability and the in-service disease or injury.  

There is no competent medical evidence of record that the 
Veteran's current status postoperative cervical spine 
arthritis and degenerative disc disease, or current 
degenerative spondylosis of the lumbar spine with 
degenerative disc disease, is causally related to active 
service, to include the documented complaint of low back pain 
in service, and/or exposure to herbicide in service.  As 
noted above, clinical evaluation of the spine on separation 
examination in December 1968 was negative for any 
abnormality.  In addition, there is no competent medical 
evidence that the Veteran developed cervical or lumbar spine 
arthritis within one year of separation from service; 
therefore, service connection cannot be granted on a 
presumptive basis.  38 C.F.R. § 3.309(a).  Indeed, in a 
report of private medical evaluation conducted in October 
1999, the initial history of a cervical spine disability was 
reported fusion of C3-C4 in 1996, and that the Veteran 
complained of neck and low back pain following an automobile 
accident in April 1999.  It was reported as medical history 
that X-ray examination of the neck and back at a hospital 
emergency room in April 1999 showed degenerative changes.

The September 2007 VA examination report reflects the 
examiner's opinion that the Veteran's current spine 
disabilities are not likely the result of any incident which 
occurred in the military.  The examiner provided a full 
rationale for his opinion and noted that there was no 
clinical record to demonstrate any continuous treatment of 
any pain between the Veteran's separation from service, and 
1999, when the Veteran was involved in a motor vehicle 
accident and subsequently complained of back pain.  The 
examiner further opined that the degenerative changes seen in 
the neck and back in 1999 would suggest that it is more 
likely than not that the changes are due to age rather than 
any low back incident that occurred in the military.

The service treatment records are negative for any complaints 
or findings relative to a cervical spine injury or 
disability.  The complaint of low back pain on one occasion 
in service, noted as medical history on separation from 
service, when examination of the spine was negative, and the 
absence of objective demonstration of complaint or clinical 
finding of a cervical or lumbar spine disability until 
decades after service, supports a finding that the incident 
of low back pain in service was acute and transitory and 
resolved with no residual disability.  In the absence of 
evidence showing a chronic spine condition in service, a 
Veteran's current diagnosis may still be service connected 
per 38 C.F.R. § 3.303(b) if "continuity of symptomatology is 
demonstrated."  Savage v. Gober, 10 Vet. App. 488, 496 
(1997); see also 38 C.F.R. § 3.303(d).  However, as explained 
below, such is not demonstrated in this case.

The September 2007 report reflects that the Veteran reported 
that he sought treatment from 1969 to 1972 for back pain and 
was seen by a chiropractor; however, there is no evidence of 
record, other than the Veteran's statement, to support this.  

The first clinical post service evidence that the Veteran 
sought treatment for, or complained of, cervical spine 
disability was in 1996, and of lumbar spine disability was in 
an October 1999 private report of an x-ray reading by Dr. 
J.D.  The report reflected that the lumbar vertebrae were 
normally aligned, a fracture of other acute osseous injury 
was not identified, and that there was 80 percent narrowing 
of the L4-5 and L5-S1 interspaces with dense sclerotic 
changes at the articular facets of the third, fourth, and 
fifth lumbar, and first sacral vertebrae.  An October 1999 
private initial medical report by Dr. G.S reflects that the 
Veteran reported having been in a motor vehicle accident 
approximately 5 months earlier and subsequently noted pain in 
his neck and low back.  Dr. G.S. reported that multiple x-ray 
views of the Veteran's spine revealed no evidence of 
fracture, either recent or old, dislocation, neoplastic 
disease, congenital anomaly, chronic infection, or metabolic 
disturbance.  The report noted that fusion of C3-C4 had been 
performed in 1996.  Dr. G.S. opined that the Veteran's 
symptoms suggest the presence of aggravated degenerative 
cervical and lumbar disc disease and the Veteran may have 
sustained a cervical and/or lumbar disc rupture.  

Regarding continuity of symptomatology, the Board notes that 
the Veteran did report an incident of back pain in service, 
and in a statement dated in February 2004, the Veteran avers 
that he has been under constant treatment by doctors and 
chiropractors from the time he returned home from service and 
up to, and including, the present.  This statement 
contradicts the Veterans application for compensation form, 
VA Form 21-526, which reflects his claim that his spinal 
disability began in 1989.  Moreover, as noted above, there is 
no clinical evidence that the Veteran had cervical spine 
disability until 1996, or lumbar spine disability until 1999, 
decades after separation from service.  Hence, while the 
Veteran is competent to report complaints of spinal pain 
since service, the Board finds that his statements in this 
regard are less than credible, when considered in conjunction 
with the record as a whole, as outlined above.  The Board 
notes that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000.)

Moreover, the Board notes that the provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there be some evidence of a nexus to service.  For 
service connection to be established in the present case by 
continuity of symptomatology, in the absence of credible lay 
statements in this regard, there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495- 98 (1997).  In the 
present case, there is no such nexus opinion.  To the 
contrary, the medical evidence of record indicates that the 
Veteran's spinal disabilities are less likely due to service, 
and are related to the Veteran's age and a post service motor 
vehicle accident.  In the absence of demonstration of 
continuity of symptomatology, or a competent clinical opinion 
relating the current cervical and lumbar spine disabilities 
to service, the Veteran's initial post service clinical 
demonstration such spine disabilities decades after 
separation from service is too remote to be reasonably 
related to service.  As the preponderance of the evidence is 
against the claim, service connection is not warranted.

The Board notes that the Veteran may sincerely believe that 
his cervical and lumbar spine disabilities are causally 
related to active service, to include exposure to Agent 
Orange.  However, the Veteran has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical diagnosis or causation.  As 
such, his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu supra.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for a chronic spine 
disability, to include of the cervical and lumbar spine, 
including as due to exposure to Agent Orange, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


